DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection

	Regarding claim 16, Applicant argues that the references does not teach ‘…receiving, from a second radio access network node, a message for requesting a handover from the second radio access network node to the first radio access network node, wherein the message includes WLAN information including configuration information on WLAN aggregation for a terminal associated with an E-UTRAN bearer for the second radio access network node and an identifier of the terminal uniquely identifying the terminal over an Xw interface between a radio access network node and a WLAN termination (WT) in a WT node…’  Examiner disagrees.
R3-152607 discloses receiving, from a second radio access network node, a message for requesting a handover from the second radio access network node to the first radio access network node, wherein the message includes WLAN information including configuration information on WLAN aggregation for a terminal associated with an E-UTRAN connection for the second radio access network node; (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation)) Ozturk does disclose wherein an Xw interface is used for handover (See Ozturk para. 78, lines 2-3) and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.  (See Ozturk para.61, line 7; EUTRAN; para. 78; bearers added or deleted based upon whether the bearers are for a WiFi AP or another enodeb; see also fig. 12, para. 70)  Fischer does disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  (See Fischer para. 35, lines 5; UE identity (e.g. identifier) in handover request message)  
In other words, R3-152607 in view of Ozturk in view of Fischer discloses to one of ordinary skill in the art possessing ordinary creativity all of the limitations of the claim.  

Applicant has also added the limitation ‘…the configuration information includes a WT counter associated with a security for the WLAN aggregation…’  To address this new limitation, prior art Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) has been added.  Please see the rejections that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of 4G Americas (4G Americas LTE Aggregation Unlicensed Spectrum White Paper – Nov. 2015) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016).

	Regarding claim 16, R3-152607 discloses a method by a first radio access network node for controlling Wireless Local Area Network (WLAN) aggregation, wherein the WLAN aggregation is to establish a dual connection of evolved-universal terrestrial radio access network (E-UTRAN) connection and a WLAN connection for a terminal, the method comprising: (See R3-152607 section 2; E-UTRAN; section 2.3, para.1; LWA (e.g. LTE-WLAN aggregation; e.g. dual connection); connection are time/frequency resources used for connection between the E-UTRAN and UE and the connection between the WLAN and the UE (a terminal))
receiving, from a second radio access network node, a message for requesting a handover from the second radio access network node to the first radio access network node, wherein the message includes WLAN information including configuration information on WLAN aggregation for a terminal associated with an E-UTRAN connection for the second radio access network node; (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation))
controlling WLAN aggregation for the terminal associated with an E-UTRAN connection for the first radio access network node based on the received WLAN information. (See R3-152607 section 2.3; information exchange result in target prepared for LWA (e.g. controlling WLAN aggregation) based upon info)
R3-152607 does not explicitly disclose wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.   However, Ozturk does disclose wherein an Xw interface is used for handover (See Ozturk para. 78, lines 2-3) and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.  (See Ozturk para.61, line 7; EUTRAN; para. 78; bearers added or deleted based upon whether the bearers are for a WiFi AP or another enodeb; see also fig. 12, para. 70)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 to include the teaching of wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment of Ozturk with the motivation being to provide compatibility with already deployed systems that utilize the 3GPP family of standards and further using known methods (Xw interface) that yields predictable results (3GPP standards compatibility) and further to save bandwidth on other interfaces which frees these interfaces up to be used of other data which may not be suitable for the Xw interface and further in order to select the best link for data transmission (See Ozturk para. 70) and further to allow for optimization of parameters between devices.
R3-152607 in view of Ozturk does not explicitly disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  However, Fischer does disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  (See Fischer para. 35, lines 5; UE identity (e.g. identifier) in handover request message)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk to include the teaching of wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal of Fischer with the motivation being to deal with handover failure recovery (See Fischer para. 35, lines 1-3) and further to prevent handing over the wrong UE which may be less than optimal.
R3-152607 in view of Ozturk in view of Fischer do not explicitly disclose wherein the Xw interface is between a radio access network node and a WLAN termination (WT).  However, 4G Americas does disclose the Xw interface is between a radio access network node and a WLAN termination (WT).  (See 4G Americas Nov 2015 pg. 11, first para.; A new interface between eNB and WLAN, called Xw; The termination point of Xw at WLAN is a logical node, called WT (WLAN Termination) which is in a node (WT node))  Therefore it would have been obvious before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer to include the teaching of the Xw interface is between a radio access network node and a WLAN termination (WT) of 4G Americas with the motivation being to conform to 3GPP standards which saves time and money and further to provide compatibility with other devices conforming to 3GPP standards.
R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas do not explicitly disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  However, Burbidge does disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  (See Burbidge pg. 12; S-KWT key is based on WT Counter received and used for authentication)  Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas to include the teaching of wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation of Burbidge with the motivation being to ensure integrity protection (See Burbidge pg. 12) and further to provide compatibility with the 3GPP standards which saves time and money and further to ensure a secure connection which limits unauthorized access.

Regarding claim 19, R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge discloses the method of claim 16, wherein the WLAN information further includes WLAN measurement report information.  (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation))

	Regarding claim 20, R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge discloses the method of claim 16, wherein the WLAN information further includes information on WLAN capability of the terminal. (See R3-152607 section 2.3; UE history information which helps target decide LWA config (e.g. WLAN capability))

Regarding claim 21, R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge discloses the method of claim 16, wherein the WLAN information further includes information on a WT node for the WLAN aggregation for the terminal, wherein the information on the WT node includes an identifier of the WT node. (See Ozturk para. 95; eNB1 sends handover request message including identifier of AP and list of bearers offloaded to AP (e.g. information on a WT node for WLAN aggregation for the terminal), to eNB2) The motivation being to conform to known standards which saves time and money and further to allow for handover in a LWA environment which allows for optimal wireless communication and maximizes limited wireless resources and further to identify resources and/or devices used so as to allow for seamless handover.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of 4G Americas (4G Americas LTE Aggregation Unlicensed Spectrum White Paper – Nov. 2015) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of R2-161496 (3GPP TSG RAN WG2 Meeting #93; 15-19 Feb 2016-IDS).

Regarding claim 17, R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge discloses the method of claim 16.
R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge does not explicitly disclose wherein the LWA configuration information includes a mobility set. However, R2-161496 does disclose wherein the LWA configuration information includes a mobility set. (See R2-161496 pg. 1 section 2; mobility set in LWA) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge to include the teaching of wherein the LWA configuration information includes a mobility set of R2-161496 with the motivation being to allow use of LWIP (See R2-161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)).

	Regarding claim 18, R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge in view of R2-161496 discloses the method of claim 17, wherein the mobility set of the WLAN aggregation for the terminal includes a group of deleted WLAN identifier or a group of added WLAN identifiers.  (See R2- 161496 pg. 2-3; wlan-ToReleaselist (e.g. deleted WLAN identifier; wlan-ToAddlist (e.g. added WLAN identifiers)) The motivation being to allow use of LWIP (See R2- 161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)) and further to allow for updated lists of WLAN networks which optimizes which network is best to use (best delay, signal strength, least congested) and to remove WLANs that no longer meet requirements (which saves battery, memory, processing etc.).


Claims 22, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of 4G Americas (4G Americas LTE Aggregation Unlicensed Spectrum White Paper – Nov. 2015) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016).

	Regarding claim 22, R3-152607 discloses a first radio access network node for controlling Wireless Local Area Network (WLAN) aggregation, wherein the WLAN aggregation is to establish a dual connection of evolved-universal terrestrial radio access network, E-UTRAN, bearer and a WLAN bearer for a terminal, comprising: (See R3-152607 section 2; E-UTRAN; section 2.3, para.1; LWA (e.g. LTE-WLAN aggregation; e.g. dual connection); connection are time/frequency resources used for connection between the E-UTRAN and UE and the connection between the WLAN and the UE (a terminal))
	a receiving module configured to receive, from a second radio access network node, a message for requesting a handover from the second radio access network node to the first radio access network node, wherein the message includes WLAN information including configuration information on WLAN aggregation for a terminal associated with an E-UTRAN connection for the second radio access network node (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation); module is combination of processor executing an algorithm stored in memory)
a determination module configured to control WLAN aggregation for the terminal associated with an E-UTRAN connection for the first radio access network node based on the received WLAN information. (See R3-152607 section 2.3; information exchange result in target prepared for LWA (e.g. controlling WLAN aggregation) based upon info); module is combination of processor executing an algorithm stored in memory)
R3-152607 does not explicitly disclose wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.   However, Ozturk does disclose wherein an Xw interface is used for handover (See Ozturk para. 78, lines 2-3) and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.  (See Ozturk para.61, line 7; EUTRAN; para. 78; bearers added or deleted based upon whether the bearers are for a WiFi AP or another enodeb; see also fig. 12, para. 70)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 to include the teaching of wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment of Ozturk with the motivation being to provide compatibility with already deployed systems that utilize the 3GPP family of standards and further using known methods (Xw interface) that yields predictable results (3GPP standards compatibility) and further to save bandwidth on other interfaces which frees these interfaces up to be used of other data which may not be suitable for the Xw interface and further in order to select the best link for data transmission (See Ozturk para. 70) and further to allow for optimization of parameters between devices.
R3-152607 in view of Ozturk does not explicitly disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  However, Fischer does disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  (See Fischer para. 35, lines 5; UE identity (e.g. identifier) in handover request message)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk to include the teaching of wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal of Fischer with the motivation being to deal with handover failure recovery (See Fischer para. 35, lines 1-3) and further to prevent handing over the wrong UE which may be less than optimal.
R3-152607 in view of Ozturk in view of Fischer do not explicitly disclose wherein the Xw interface is between a radio access network node and a WLAN termination (WT).  However, 4G Americas does disclose the Xw interface is between a radio access network node and a WLAN termination (WT).  (See 4G Americas Nov 2015 pg. 11, first para.; A new interface between eNB and WLAN, called Xw; The termination point of Xw at WLAN is a logical node, called WT (WLAN Termination) which is in a node (WT node))  Therefore it would have been obvious before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer to include the teaching of the Xw interface is between a radio access network node and a WLAN termination (WT) of 4G Americas with the motivation being to conform to 3GPP standards which saves time and money and further to provide compatibility with other devices conforming to 3GPP standards.
R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas do not explicitly disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  However, Burbidge does disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  (See Burbidge pg. 12; S-KWT key is based on WT Counter received and used for authentication)  Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas to include the teaching of wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation of Burbidge with the motivation being to ensure integrity protection (See Burbidge pg. 12) and further to provide compatibility with the 3GPP standards which saves time and money and further to ensure a secure connection which limits unauthorized access.



	Regarding claim 25, R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge discloses the first radio access network node of claim 22, wherein the WLAN information further includes WLAN measurement report information.  (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation))

Regarding claim 26, R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge discloses the first radio access network node of claim 22, wherein the WLAN information further includes information on WLAN capability of the terminal. (See R3-152607 section 2.3; UE history information which helps target decide LWA config (e.g. WLAN capability))

Regarding claim 27, R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge discloses the first radio access network node of claim 22, wherein the WLAN information further includes information on a WT node for the WLAN aggregation for the terminal, wherein the information on the WT node includes an identifier of the WT node. (See Ozturk para. 95; eNB1 sends handover request message including identifier of AP and list of bearers offloaded to AP (e.g. information on a WT node for WLAN aggregation for the terminal), to eNB2) The motivation being to conform to known standards which saves time and money and further to allow for handover in a LWA environment which allows for optimal wireless communication and maximizes limited wireless resources and further to identify resources and/or devices used so as to allow for seamless handover.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of 4G Americas (4G Americas LTE Aggregation Unlicensed Spectrum White Paper – Nov. 2015) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of R2-161496 (3GPP TSG RAN WG2 Meeting #93; 15-19 Feb 2016-IDS) 

Regarding claim 23, R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge discloses the first radio access network node of claim 22.  R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge does not explicitly disclose wherein the LWA configuration information includes a mobility set. However, R2-161496 does disclose wherein the LWA configuration information includes a mobility set. (See R2-161496 pg. 1 section 2; mobility set in LWA) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge to include the teaching of wherein the LWA configuration information includes a mobility set of R2-161496 with the motivation being to allow use of LWIP (See R2-161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)).

	Regarding claim 24, R3-152607 in view of Ozturk in view of Fischer in view of 4G Americas in view of Burbidge in view of R2-161496 discloses the first radio access network node of claim 23, wherein the mobility set of the WLAN aggregation for the terminal includes a group of deleted WLAN identifier or a group of added WLAN identifiers.  (See R2- 161496 pg. 2-3; wlan-ToReleaselist (e.g. deleted WLAN identifier; wlan-ToAddlist (e.g. added WLAN identifiers)) The motivation being to allow use of LWIP (See R2- 161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)) and further to allow for updated lists of WLAN networks which optimizes which network is best to use (best delay, signal strength, least congested) and to remove WLANs that no longer meet requirements (which saves battery, memory, processing etc.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461